SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Plaintiff-Appellant Norcott Corby, a New York State inmate, appeals from the decision of the United States District Court for the Northern District of New York dismissing, pursuant to Federal Rule of Civil Procedure 12(b)(6), his civil rights complaint. Corby alleges that his Eighth Amendment rights were violated when defendant prison officials assigned him to work as a porter, a position involving heavy lifting, despite his complaint that he had been injured in an automobile accident, was in pain, continued to receive treatment, and could not lift heavy weights.
We assume the parties’ familiarity with the underlying facts, procedural history, and specification of appellate issues. We affirm because Corby failed to adequately allege the subjective prong of an Eighth Amendment medical indifference claim. Corby acknowledges that defendant Turner told him to obtain medical documentation from the prison doctor and does not claim that he offered documentation from the prison doctor or any other doctor to any prison employee prior to being asked to lift a heavy weight. See Farmer v. Brennan, 511 U.S. 825, 842, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (holding that a prison official acts with deliberate indifference when he has “knowledge of a substantial risk of serious harm” and citing as an example of deliberate indifference the official’s exposure to documentation concerning the risk).
We therefore affirm the district court’s judgment dismissing plaintiffs complaint.